DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
2.	Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications, unless photographs are the only practicable medium for illustrating the claimed invention. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The current application requires a drawing for figures 6, 8, 13, 15, or that the photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. See 37 CFR 1.84(b)(1).
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the marker means and half marker of claims 7, 8, 9, and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
4.	The drawings are objected to because
Figures 1.1-5, and 14 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). 
Figure 6 and 7 are too small to distinguish the characteristics of the invention. Additionally, the references numerals are too small.
Details and lines in the figures 5-9, 10.1 cannot be seen clearly.
Figure 9 has a traversal cut A-A. However, there is not a figure labeled and showing the transversal cut.
Character 16 in figure 7 is shown to be internal, this should be corrected to clarify if the character 16 is an external or internal feature.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
5.	The abstract of the disclosure is objected to because lines 2 and 3 compare the invention with the prior art.  Correction is required.  See MPEP § 608.01(b).
6.	The disclosure is objected to because of the following informalities:
Paragraphs are to be numbered in the format [0001], not [001].
[023, 023, 050, and 054] contain the word “fustoconical”, should read “frustoconical”
Appropriate correction is required.
Claim Objections
7.	Claim 1 and 8 are objected to because of the following informalities: 
Claim 1 line 8, delete [-]. 
Claim 1 l. 
Claim 8 line 4 reads "fustoconical", should read "frustoconical".  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “marker means” in claim 7.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 5 recites “a conical apical region having a surface provided with screw thread”, it is unclear if “screw thread” is the same as the double screw thread previously mentioned or a different screw thread”. 
Claim 1 line 15 recites the limitation “cervical portion”. There is insufficient antecedent basis for the limitation in this claim. For examination purposes, the longitudinal strip is interpreted to be located with an extension into the cervical region described in lines 8-11 of the claim.
Claims 2 and 3 recite the limitation "zygomatic implant median region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 8, 9, and 12 recite the limitation "half marker".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “it” in line 2. It is unclear what “it” refers to.
Claim 10 recites the limitation “it” in line 2. It is unclear what “it” refers to. Further, claim 10 recites that “it comprises a screw thread angle (α1) greater than the zygomatic implant apical region core angle (α2)”. There is insufficient antecedent basis for the “core angle (α2)”.
The term “unique” in claim 11 line 3 is a relative term which renders the claim indefinite. The term “unique” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The tapered crest screw threads have been rendered indefinite by the use of this term.
Claims 2-12 are rejected as being dependent on previously rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mendes Carames (US 20210236247 A1) in view of Nary Filho et al. (US 20120077151 A1).
In regard to claim 1, Mendes Carames teaches a zygomatic implant having a partially interrupted threaded portion (Fig. 2, Abstract), said implant being defined by: 
an elongated and cylindrical body provided with a screw double thread (Fig. 2, [0019 lines 6-7], though Mendes Carames does not explicitly state the type of screw thread used, the use of a double threaded structure would not alter the functionality of the device as it is a mere substitution for a technique well known to one of ordinary skill in the art); 
a conical apical region having a surface provided with screw thread (lower end of Fig. 2, [0019 lines 6-7]), the conical apical region comprising at least three helical chambers and a semi-spherical end (chambers can be seen in Fig. 2, [0052 describes the self-tapping implant with vertical chambers, such a change in shape would not affect the functionality of the implant of the instant application]); and
 - a cervical region defined by a smooth cervical surface the edge of which being orthogonally attached to a perimeter and flat platform (Fig. 2 (2)) that delimits the opening interspace of a prosthetic interface provided [0037 lines 12-14] with at least one internal area with a hexagonal cross section, wherein: 
the elongated and cylindrical body comprises at least one longitudinal strip having a substantially smooth surface (3),
the smooth longitudinal strip being located in the zygomatic implant cervical portion [0022 line 3];
the connection between the screw threads and the smooth longitudinal strip being made by a transition curvature (Fig. 2), and 
While Mendes Carames teaches the smooth cervical surface attached to a perimeter and flat platform that delimits the opening interspace of a prosthetic interface, it is silent regarding the smooth longitudinal strip being aligned with one of the flat sides of the implant prosthetic interface internal area with a hexagonal cross section.
Nary Filho et al., in the same field of endeavor as dental bone implants [0027] teaches a cervical region defined by a smooth cervical surface the edge of which being orthogonally attached (Fig. 1,3 [0029 lines 10-15]) to a perimeter and flat platform that delimits the opening interspace of a prosthetic interface (Fig. 1, 3 at the top of (4)) provided with at least one internal area with a hexagonal cross section (Fig. 3 (30), [0029 lines 13-15]), wherein: the smooth longitudinal strip being aligned with one of the flat sides of the implant prosthetic interface internal area with hexagonal cross section [0029 lines 10-15]. 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cervical region of the zygomatic implant of Mendes Carames to include the cervical region as taught by Nary Filho et al. One of ordinary skill in the art would have been motivated to make this modification for the purpose of using alternate types of abutments, or prosthetic attachments [Mendes Carames 0011].
In regard to claim 2, Mendes Carames in view of Nary Filho et al teaches the invention substantially as claimed. Mendes Carames further teaches wherein the smooth longitudinal strip starts from the smooth cervical surface and extends to the zygomatic implant median region (Fig. 2 (3), [0019]).
In regard to claim 3, Mendes Carames in view of Nary Filho et al teaches the invention substantially as claimed. Mendes Carames further teaches wherein the smooth longitudinal strip extends and goes beyond the zygomatic implant median region (Fig. 2 (3), [0019]).
In regard to claim 4, Mendes Carames in view of Nary Filho et al teaches the invention substantially as claimed. However, Mendes Carames fails to disclose wherein the prosthetic interface comprises: a frustoconical region having a progressively reduced diameter from the platform towards the implant apex; a hexagonal region; and a cylindrical region provided with an internal thread.
Nary Filho et al. further teaches wherein the prosthetic interface comprises: a frustoconical region (Fig. 3) having a progressively reduced diameter from the platform towards the implant apex (33, [0043]); a hexagonal region (30); and a cylindrical region provided with an internal thread (31, [0043 line 10]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the prosthetic interface of Mendes Carames to include a fustoconical region having a progressively reduced diameter from the platform towards the implant apex; a hexagonal region; and a cylindrical region provided with an internal thread as taught by Nary Filho et al. One of ordinary skill in the art would have been motivated to make this modification for the purpose of increased mechanical stability in the presence of a misfit prosthetic interface and prosthetic attachment as taught in Nary Filho et al. [0022, 0025-27].
In regard to claim 5, Mendes Carames in view of Nary Filho et al teaches the invention substantially as claimed. However, Mendes Carames fails to disclose wherein the prosthetic interface comprises one of the following interfaces: morse taper, external hexagon or internal hexagon.
Nary Filho et al. further teaches wherein the prosthetic interface comprises one of the following interfaces: morse taper, external hexagon or internal hexagon [0035 lines 8-11].  
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the prosthetic interface of Mendes Carames to include a morse taper, external hexagon or internal hexagon as taught by Nary Filho et al. It would have been obvious to one of ordinary skill in the art as not only are these interfaces well known in the art, Mendes Carames teaches modifications for the purpose of using alternate types of abutments, or prosthetic attachments [0011] which would include attachments having corresponding hexagonal or tapered geometry.
In regard to claim 6, Mendes Carames in view of Nary Filho et al teaches the invention substantially as claimed.  Mendes Carames further teaches wherein the smooth longitudinal strip surface is recessed at a distance (r) in relation to the perimeter of the screw threads (as clearly seen in Fig. 2 on the right, there is a distinct distance between the smooth surface, 3, and the threads).

11.	Claims 7-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over , and in further view of Tsai et al. (US 20160008103 A1).
In regard to claim 7, Mendes Carames in view of Nary Filho et al. disclose the invention substantially as claimed. Both are silent regarding wherein the zygomatic implant comprises at least one marker means arranged in the zygomatic implant, the half marker indicating the position of the flat side of the internal area with hexagonal cross section of the implant prosthetic interface corresponding to the positioning of the smooth longitudinal strip.
Tsai et al., in the same field of endeavor as bone level implant with a prosthetic interface, teaches a dental implant wherein it comprises at least one marker means (Fig. 2-4; (12), [0032-0033]) arranged in the zygomatic implant, the half marker indicating the position of the flat side of the internal area with hexagonal cross section of the implant prosthetic interface corresponding to the positioning of the smooth longitudinal strip (one of ordinary skill would understand how the alignment of the marker indicates the position of features relative to one another). 
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cervical region of the device taught by Mendes Carames in view of Nary Filho et al. to include at least one marker means as taught by Tsai et al. The marker taught by Tsai et al. would function as intended on the instant application, the implant taught by Mendes Carames, the device taught by Nary Filho et al., and the device set forth in the rejection of claim 1 above. One of ordinary skill would have been motivated to include a marker, as it is known to one of ordinary skill in the art that a marker helps location and determine the positioning of a given implant during and after the procedure. 
In regard to claim 8, Mendes Carames in view of Nary Filho et al. disclose the invention substantially as claimed according to claim 7. 
Tsai et al. further teaches wherein the half marker is located in one of the following zygomatic implant locations: prosthetic interface platform, smooth cervical surface, or fustoconical region (Fig. 2-4 (12), [0033]).
In regard to claim 9, Mendes Carames in view of Nary Filho et al. disclose the invention substantially as claimed according to claim 7. 
Tsai et al. further teaches wherein the half marker comprises at least one of a color marker, an inscription, a protrusion or a recess [0033].
In regard to claim 12, Mendes Carames in view of Nary Filho et al. disclose the invention substantially as claimed according to claim 8. 
Tsai et al. further teaches wherein the half marker comprises at least one of a color marker, an inscription, a protrusion or a recess [0033].

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mendes Carames (US 20210236247 A1) in view of Nary Filho et al. (US 20120077151 A1) in further view of Cottrell (US 20120178048 A1).
Mendes Carames in view of Nary Filho et al. disclose the invention substantially as claimed, but are silent wherein it comprises a screw thread angle (α1) greater than the zygomatic implant apical region core angle (α2), while the screw thread is parallel to the cylindrical body core where it is located.
Cottrell, in the same field of endeavor of dental implants, teaches wherein it comprises a screw thread angle (α1) greater than the zygomatic implant apical region core angle (α2) (Figs. 5-10 show the screw thread angle greater than the angle of the core body), while the screw thread is parallel to the cylindrical body core where it is located.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apical end region of Mendes Carames to have the screw thread angle greater than the zygomatic implant apical region core angle while the screw thread is parallel to the cylindrical body core as taught by Cottrell. One of ordinary skill in the art would have made this modification for the purpose of maintaining desirable implant thickness while increasing stability of the self-tapping implant [Cottrell 0046].

13.	Claims 1-3, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aparicio et al. (US 20190254781 A1) in view of Nary Filho et al. (US 20120077151 A1).
In regard to claim 1, Aparicio et al. teaches a zygomatic implant (100, [0049]) having a partially interrupted threaded portion [0064], said implant being defined by: 
an elongated and cylindrical body (110, [0049 line 2]) provided with a double screw thread (121, [0058, 0061 line 12, 0066]); 
a conical apical region (112c, [0049 line 7]) having a surface provided with screw thread (113, [0050 line 8]), the conical apical region comprising at least three helical chambers (118 though the chambers are vertical, this aids in self tapping [0050 lines 11-19] and such a change in shape would not change the functionality of the implant) and a semi-spherical end (Fig. 7c); and
 - a cervical region defined by a smooth cervical surface the edge of which being orthogonally attached to a perimeter and flat platform that delimits the opening interspace of a prosthetic interface provided with at least one internal area with a hexagonal cross section, wherein: 
the elongated and cylindrical body comprises at least one longitudinal strip (160) having a substantially smooth surface [0064],
the smooth longitudinal strip being located in the zygomatic implant cervical portion [0059 lines 7-10];
the connection between the screw threads and the smooth longitudinal strip being made by a transition curvature (Fig. 3A-6D), 
Aparicio et al. is silent regarding.  a cervical region defined by a smooth cervical surface the edge of which being orthogonally attached to a perimeter and flat platform that delimits the opening interspace of a prosthetic interface provided with at least one internal area with a hexagonal cross section, wherein: the smooth longitudinal strip being aligned with one of the flat sides of the implant prosthetic interface internal area with a hexagonal cross section.
Nary Filho et al., in the same field of endeavor as dental bone implants [0027] teaches a cervical region defined by a smooth cervical surface the edge of which being orthogonally attached (Fig. 1; 3 [0029 lines 10-15]) to a perimeter and flat platform that delimits the opening interspace of a prosthetic interface (Fig. 1, 3 at the top of (4)) provided with at least one internal area with a hexagonal cross section (Fig. 3 (30), [0029 lines 13-15]), wherein: the smooth longitudinal strip being aligned with one of the flat sides of the implant prosthetic interface internal area with hexagonal cross section [0029 lines 10-15]. 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the device of Aparicio et al. to include the cervical region and prosthetic interface as taught by Nary Filho et al. The device of Aparicio et al. would not function differently with the prosthetic interface being perpendicular to the body. One of ordinary skill in the art would have been motivated to make this modification for the purpose of housing additional types of attachment members [Aparicio et al. 0049] that would require an internal attachment length too long to maintain the appropriate wall thickness [Aparicio et al. 0057].
In regard to claim 2, Aparicio et al. in view of Nary Filho et al. disclose the invention substantially as claimed. Aparicio et al. further teaches wherein the smooth longitudinal strip starts from the smooth cervical surface (Fig. 1A, [0065, 0077]) and extends to the zygomatic implant median region.
In regard to claim 3, Aparicio et al. in view of Nary Filho et al. disclose the invention substantially as claimed. Aparicio et al. further teaches wherein the smooth longitudinal strip extends and goes beyond the zygomatic implant median region (Fig. 1A, 7A, [0065, 0077]).
In regard to claim 5, Aparicio et al. in view of Nary Filho et al. disclose the invention substantially as claimed. Aparicio et al. further teaches wherein the prosthetic interface comprises one of the following interfaces: morse taper, external hexagon or internal hexagon (Fig. 1A (150), [0051]).
In regard to claim 11, Aparicio et al. in view of Nary Filho et al. disclose the invention substantially as claimed. Aparicio et al. further teaches the zygomatic implant wherein the apical region screw thread comprises substantially trapezoidal geometry (Fig. 1a) having various tapered crest unique screw threads [0060-0061], and the cylindrical body screw thread comprises trapezoidal geometry (Fig. 4a).
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kylie M. Gaspar whose telephone number is (571)272-0570. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Shanske can be reached on 571-270-5985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.M.G./Examiner, Art Unit 4188  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772